 B & B BETTER BAKEDFOODS, INC.B & B Better Baked Foods,Inc.andAmalgamatedMeatcutters and ButcherWorkmen of NorthAmerica, Local 34, AFL-CIO, Petitioner. Case3-RC-5810January 17, 1974DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directorfor Region 3 on September 4, 1973, an election bysecret ballot was conducted on September 11, 1973,among the employees in the unit described below. Atthe conclusion of the election, the parties werefurnished with a tally of ballots which showed that ofapproximately 70 eligible voters, 50 cast ballots, ofwhich 20 were fo - the Petitioner, 19 were against, and11were challenged. The challenged ballots weresufficient in number to affect the results of theelection.Thereafter, the Petitioner filed timelyobjections to the conduct of the election and toconduct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,theRegionalDirector conducted an investigationand, on October 30, 1973, issued and duly served onthe parties his Report on Objections and Challenges.The Petitioner filed timely exceptions to the RegionalDirector's report.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard finds:1.The Emplcyer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute an appropriate unitfor the purposes of collective bargaining within themeaning of the Act:All productio i and maintenance employees em-ployed by the Employer at 124 West Main Street,493Sherman, New York, excluding all office clericalemployees,professionalemployees,drivers,guards and supervisors as defined in the Act.5.The Board has considered the Regional Direc-tor's report and the Petitioner's exceptions thereto,and findsmerit in certainof the Petitioner'sexceptions.There were two votingsessionsscheduled on theday of election at the Employer's plant. The firstvoting session was to begin at 7 a.m., following apreelection conference at 6:30 a.m., and end at 8a.m., and the second votingsession wasto begin at3:30 p.m. and end at 4 p.m. The Regional Directorfound that the Board agent charged with conductingthe votingsessionsarrived at 7:40 a.m., so late as topossibly disenfranchise at least two employees whoseshiftsended at 7 a.m. The Regional Directortherefore recommended that if the ballots of thoseemployees proved determinative after counting theballots to which challenges were overruled, theelection should beset asideand a rerun election held.The Petitioner contends that the late arrival of theBoard agent so disturbed the laboratory conditionsnecessary for the conduct of the election as to requirethat the election be set aside and a secondelectiondirected.We agree.As we noted inKerona Plastics Extrusion Company,196NLRB 1120, it is frequently impossible todetermine to what extent a substantial departure bytheBoard agent from scheduled election votinghours has affected the outcome of the ensuingelection. In this case, the votes of those possiblyexcluded from voting could have been determinative.Moreover, the ensuing votes may have been affectedby the conduct of the Board agent. To preclude suchoccurrences as this, which cast doubt on the resultsof elections which we are responsible for certifying,and to carry out our responsibility for assuringproperly conducted elections' and maintaining ourown standards, we see no alternative but to set asidethis election and direct a second election.KeronaPlastics, supra.In view of our disposition as to this objection, weneed not reach the merits of the Petitioner'sremaining exceptions to the Regional Director'sreport.ORDERIt is hereby ordered that the election held onSeptember 11, 1973, be, and it hereby is, set aside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]INew York Telephone Co,109 NLRB 788, 790208 NLRB No. 73